Exhibit 10.12(a)

Revised Schedule to Severance Agreement

Horace Mann Educators Corporation (“HMEC”) entered into severance agreements
with the following persons on the dates shown. These agreements are
substantially identical to the one included as Exhibit 10.7 to HMEC’s Annual
Report on Form 10-K for the year ended December 31, 2001 except that (1) the
multiple of the highest annual compensation received by the employee in the five
preceding years used to determine a one-time cash payment is equal to the
duration listed below and (2) the specified period during which such employee’s
insurance benefits would continue is equal to the duration below, and except as
indicated in footnote (a).

 

Employee    Duration    Agreement Date Louis G. Lower II (a)    3 years   
02-01-2000 Ann M. Caparrós    2.9 years    03-07-1994 Peter H. Heckman    2.9
years    04-10-2000 Douglas W. Reynolds    2.9 years    11-12-2001 Paul D.
Andrews    2 years    07-02-2001 Bret A. Conklin    2 years    01-14-2002 Dwayne
D. Hallman    2 years    01-21-2003 Deborah F. Kretchmar    2 years   
06-17-2002 Ricky A. Renner    2 years    07-09-2001 Robert E. Rich    2 years   
02-19-2001

--------------------------------------------------------------------------------

(a) HMEC entered into a severance agreement with Louis G. Lower II as set forth
in the Lower Employment Agreement contained in Exhibit 10.12 to HMEC’s Annual
Report on Form 10-K for the year ended December 31, 1999.

 